Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claim Objection
Claim objection regarding Claim 4 included in Office Action mailed on 02/01/2022 has been withdrawn per applicant’s amendment filed 04/18/2022. 
35 USC § 112
35 USC § 112 rejections regarding Claims 1-7 included in Office Action mailed on 02/01/2022 has been withdrawn per applicant’s amendment filed 04/18/2022. 
35 USC § 102, 103
35 USC § 102 rejections regarding Claims 1-2 included in Office Action mailed on 02/01/2022 has been withdrawn per applicant’s amendment filed 04/18/2022, consequently, 35 USC § 103 rejections has been withdrawn.

 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka (US 2009/0149703A1).
Regarding claim 1, Tanaka teaches an endoscope insertion shape observation apparatus comprising:
A processor (including processor 22 shape observation apparatus 3, processing apparatus 4 Fig.1) configured to:
Detect an insertion shape of an insertion portion of an endoscope ([0062]) configured to be inserted into a subject;
Calculate a first operation information of a right hand operation (such as value of the insertion length shown as one of the analysis value on display area 58 Fig.4 (result of pushing)) and a left hand operation of an operator (such as value of the angle shown as one of the analysis value on display area 58 Fig.4 (result of bending)) obtained in operation of inserting the insertion portion;
Generate the operation information of the right hand operation and the left hand operation of the operator (Fig.4 [0086]) to display on a first display apparatus (analysis window 50 of display 44 Fig.4 [0084]) based on an insertion length of the insertion portion [0084-0089], the operation information further including at least one of:
Easy insertion information for insertion of the insertion portion at an easy insertion area of the subject that does not bend (insertion portion 21a in Fig.4 in a linear shape state exemplified in Fig.9 [0093] [0120]) and difficult insertion information for insertion of the insertion portion at a difficult inserting area of the subject that does bend (insertion portion 21a as in Fig.4 or in a non linear shape state exemplified in Fig.10-13);
Simultaneously display the operation in formation (insertion length and angle) and insertion shape on the first display apparatus (Fig.4), and change between the easy insertion information and the difficult insertion information (linear state and non linear state of the insertion portion by image picked up by endoscope and shape processing device [0066]) as the insertion portion moves in the subject (during examination [0061-66]). 

	
Regarding claim 2, Tanaka teaches wherein the operation information (insertion length, angle Fig.4) to display on the first apparatus can be changed (adjustable according to different stage of insertion, or among different patients).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Naoto (JP Patent Application Publication No.JP2009077765a), recitation of reference numbers and figures used herein refers to English translation version of the publication attached previously on Office Action mailed 02/01/2022.
Regarding claims 3-5, Tanaka teaches limitation stated above, further teaches operation information comprising real-time operation information (operation information of information about the current endoscopy [0084]), and past operation information, the past operation information being generated a predetermined time period before the real-time operation (file of information previously recorded [0091]).
However, does not explicitly disclose simultaneously display both real-time operation information and past operation information.
Naoto in the art of endoscopic imaging, teaches endoscopic system comprising image display means that display images taken by an endoscope, and simultaneously display images taken at an previous examination (past operation information) and current image and images of the current examination (real-time operation information) [0013] [0043-45].
It would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modify Tanaka to include the technique of simultaneously displaying past operation information and real-time operation information, such as that taught by Naoto, to improve the accuracy of comparative diagnosis [0013].
Regarding claim 4, Tanaka in view of Naoto teaches limitation stated above, and further teaches wherein the processor is configured to control display or not to display the past operation information on the first display apparatus (turning display window off is a form of not to display past operation information, the display window is capable of being turned off).
Regarding claim 5, Tanaka in view of Naoto teaches limitation stated above, Tanaka further teaches a display is configured to display one or more past operation information (Tanaka [0091]).


Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Witt (2015/0215614A1).
Regarding claims 6, Tanaka teaches limitation stated above, and a display apparatus simultaneously displaying operation information, image of an subject generated by an endoscope image generating apparatus (endoscope image displayed in the endoscope image display area 54 Fig.4), operation image (image of insertion portion Fig.4) for operator obtained by an image pickup apparatus, and operation information.
However, Tanaka does not disclose a second display apparatus simultaneously display medical operation cited above.
Witt in the art of medical imaging, teaches a suitable displaying method for medical imaging which medical operation information is being simultaneously displayed on two displaying apparatus in para [0049] and Fig.4.
It would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modify Tanaka to include a second display apparatus simultaneously displaying operation in medical environment such as operation images, such as that taught by Witt, as a known displaying method to improve Tanaka’s device, yield a predictable result of improving accuracy of diagnosis by providing comparison.

Regarding claim 7, Tanaka in view of Witt teaches limitation stated above, Tanaka further teaches the shape attributes such as magnification/reduction displaying on the first display apparatus can be adjusted [0065].
It would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modify Tanaka and Witt to include the ability of adjusting the shape attributes such as magnification/reduction to a second display apparatus, such as that taught by Tanaka, yield a predictable result of providing flexibility for user to adjust the shape display.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINQIAO HUANG whose telephone number is (571)270-1546. The examiner can normally be reached Mon-Thu 0930-1630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINQIAO HUANG/           Examiner, Art Unit 3795  

/MICHAEL J CAREY/           Supervisory Patent Examiner, Art Unit 3795